Citation Nr: 1207941	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to posttraumatic stress disorder (PTSD) (claimed as degenerative joint disease of the lumbar spine; facet joint injury of the L5 and S1).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that denial.

This case was initially before the Board in February 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its previous remand order has been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2008 statement, the Veteran indicated that he had sought treatment for his lumbar spine "in or about 1993-1994" with Dr. Stewert at the VA Hospital in either Brooklyn or Staten Island; he clarified his statement in a May 2008 correspondence that he saw Dr. Schwartz, not Dr. Stewert.  Review of the claims file does not demonstrate any VA treatment records from 1993 or 1994, nor are there any records from a Dr. Stewert or Schwartz.  In light of this review, the Board finds that some potentially relevant documents may be in VA's possession, and VA has a duty to obtain those records.  Thus, a remand is necessary at this time.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Any ongoing VA treatment records should also be obtained at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, prior to July 2008 and since July 2009 and associate those documents with the claims file.

2.  Ask the Veteran to provide as much information as possible regarding locations and dates of treatment in the 1990's at VA medical facilities.

The RO/AMC should then attempt to obtain any outstanding VA treatment records from 1991-1995 from the Staten Island VA Medical Center, Brooklyn VA Medical Center, or any other VA medical facility that may fit the Veteran's description of treatment during that applicable time period.  Such records should include treatment records from either a Dr. Stewert or a Dr Schwartz for the Veteran's lumbar spine disorder and PTSD.

If those identified records cannot be obtained and further attempts would be futile, such should be annotated in a formal finding of unavailability in the claims file and the Veteran should be so notified.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to include as secondary to PTSD (claimed as degenerative joint disease of the lumbar spine; facet joint injury of the L5 and S1).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


